11

12

13

14

15

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-00272-MMD-BNW Document 29 Filed 08/18/20 Page 1 of 2

Curtis B. Coulter, Esq.

Nevada State Bar #3034

COULTER HARSH LAW

403 Hill Street

Reno, Nevada 89501

P: 775.324.3380

F: 775.324.3381

Attorney for Defendant, TRACY TURNBOW

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA — NORTHERN DIVISION

THE CINCINNATI SPECIALITY

 

 

 

UNDERWRITERS INSURANCE
COMPANY, CASE NO.: 3:20-CV-00272-MMD-WGC
Plaintiff, TRACY TURNBOW’S (INTERESTED
v. PARTY) RESPONSE TO
COUNTER-DEFENDANT BEEHIVE
RED ROCK HOUNDS, a Domestic INSURANCE AGENCY, INC.’S

 

Nonprofit Cooperative Corporation Without | RESPONSE TO ALTERNATIVE MOTION
Stock (81); LYNN LLOYD, individually; TO STAY PROCEEDINGS

AND TRACY TURNBOW (Interested
Party),

Defendants.

AND RELATED CLAIMS.

 

 

COMES NOW, TRACY TURNBOW (Interested Party), by and through her attorneys at
COULTER HARSH LAW, and advises the Court that if the stay is granted, Ms. Turnbow has no
objection to Counter-Defendant Beehive’s attendance and participation in the State court proceeding as
it requests.

AFFIRMATION

The undersigned does hereby affirm that, pursuant to NRS 239B.030, the above document does
not contain the Social Security Number of any mele
DATED: August 18, 2020 A a} |

Curtis B. Coulter, Esq.
Attorney for Defendant, TRACY TURNBOW

 
10

11

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-00272-MMD-BNW Document 29 Filed 08/18/20 Page 2 of 2

CERTIFICATE OF SERVICE

Pursuant to NRCP 5 (b), [ hereby certify that Iam an employee of COULTER HARSH LAW, and

that I served a true and correct copy of foregoing document by:

Mail on all parties in said action, by placing a true copy thereof enclosed in a sealed|
envelope with first-class postage affixed thereto, deposited in the United States Mail, at
Reno, Nevada.
Personal delivery by causing a true copy thereof to be hand-delivered to the address oy
addresses set forth below.
Facsimile on the parties in said action by causing a true copy thereof to be telecopied to
the number indicated after the address or addresses noted below.

' Federal Express or other overnight delivery.

Hand-delivery by Reno/Carson Messenger Service.

Sf E-flex.

Addressed as follows:

Griffith H. Hayes, Esq.

Daniel B. Cantor, Esq.

LITCHFIELD CAVO LLP

3993 Howard Hughes Parkway, Suite 100
Las Vegas, Nevada 89169
Hayes(@LitchfieldCavo.com
Cantor(@LitchtieldCavo.com

Attorneys for Plaintiff

John C. Boyden, Esq.

ERICKSON, THORPE & SWAINSTON, LTD.
P.O. Box 3559

Reno, Nevada 89505

jbovden@etsreno.com

 

Attorneys for Counterdefendant Beehive Insurance Agency, Inc.

Richard G. Hill, Esq.

RICHARD G. HILL, LTD.

652 Forest Street

Reno, Nevada 89509

rhill@richardhilllaw.com

Attorney for Red Rock Hounds and Barbara Lynn Lloyd

—_—_—

DATED: August 18, 2020

 

 

An employee of Coulter Harsh Law

 
